WjrstoN J.
It has been decided in Blakesburg v. Jefferson, ante p. 125, that the duties and liabilities arising from the pauper laws, and the remedies thence resulting, were not extended to plantations ; and that although they were empowered to raise money for the relief and support of the poor, it was not imposed upon them as a duty. If they think proper to exercise this power, the fund thus raised is to be administered and applied by the assessors. They have no general authority to bind their plantations, by their contracts for the support of the poor ; except to the amount of the money raised. To this extent, and with this limitation, they may draw on their treasurer, and the plantation will become liable thereon if not duly paid, as towns are upon town orders, drawn by competent authority. It not appearing in the case -before us, whether any fund had been raised for the support of the poor, we are of opinion that the evidence set forth in the demurrer is insufficient to change the defendants.